Citation Nr: 1714547	
Decision Date: 05/03/17    Archive Date: 05/11/17

DOCKET NO.  06-19 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a total disability rating for compensation based on individual unemployability due to service-connected disability.

2.  Entitlement to service connection for a left knee disability. 

3.  Entitlement to service connection for bilateral shin splints claimed as joint pain, to include as due to undiagnosed illness.

4.  Entitlement to service connection for hemorrhoids. 

5.  Entitlement to service connection for forearm myositis claimed as muscle pain, to include as due to undiagnosed illness.

6.  Entitlement to service connection for oscillopsia claimed as disequilibrium, imbalance, and vertigo, to include as secondary to service-connected tinnitus of the left ear and as due to undiagnosed illness.

REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 2003 to June 2004, with additional prior active service of 8 months and 3 days and additional prior inactive service of 18 years, 11 months, and 27 days. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions in May 2005 and March 2007 from Department of Veterans Affairs (VA) Regional Offices (ROs) in San Juan, Puerto Rico.  In April 2013, the Board remanded the appeal for additional development.  Rating decisions in March 2016 and October 2016 granted service connection for a number of issues on appeal, representing full grants of the benefits sought.  

The Board also directed VA to furnish the Veteran a statement of the case on the claim of entitlement to an effective date prior to July 26, 2010, for the grant of a 40 percent rating for a disability manifested by voiding dysfunction, as a residual of adenocarcinoma of the prostate.  The Board notes the Veteran did not file a timely substantive appeal after issuance of the October 2016 statement of the case.  

The issues of service connection for a left knee disability, bilateral shin splints, a left forearm disability, hemorrhoids, and oscillopsia, claimed as disequilibrium are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

The Veteran is precluded him from securing or following a substantially gainful occupation as a result of service-connected disabilities.


CONCLUSION OF LAW

The criteria for a TDIU based on a single disability at 40 percent (depressive disorder) or more, and a combined evaluation of 70 percent or more have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Clams Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  To the extent that the action taken herein constitutes the full benefit sought on appeal further discussion of VCAA is not necessary at this time.  

TDIU

A total rating for compensation purposes may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).   

The Veteran is service connected for lumbar degenerative disc disease disability, evaluated at 10 percent disabling, effective October 13, 2004.  The Veteran is service connected for depressive disorder, evaluated at 50 percent disabling, effective May 16, 2008.  

The Veteran also has additional service connected disabilities resulting in a combined disability rating of 90 percent, effective May 16, 2008, meeting the schedular percentage requirements for consideration of a total disability rating under 38 C.F.R. § 4.16(a).  

In view of this and the fact that the Veteran was awarded disability benefits from the Social Security Administration, effective November 12, 2009, on the basis of lumbar spine and psychiatric disabilities, the Board finds that the is Veteran precluded from obtaining or maintaining any gainful employment by reason of his service-connected disabilities.  Therefore, entitlement to TDIU is warranted.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).


ORDER

A total disability rating due to individual unemployability is granted, subject to the applicable laws and regulations governing the payment of monetary benefits.


REMAND

The Veteran was discharged from active service in June 2004.  In his initial disability claim received in September 2004, he asserted that disabilities involving the left knee, left forearm, and hemorrhoids began in 2003 or 2004.  

In a supplemental claim in August 2006, the Veteran asserted that he incurred bilateral shin splint disabilities and a visual disturbance or vertigo disability during active service, to include as due to undiagnosed illness.  See 38 C.F.R. § 3.102 (2016).
Left Knee and Bilateral Shins

The Board notes that the service treatment records show a November 1987 injury to the left knee requiring treatment.  Additionally, the Board notes a service treatment record dated May 1989 shows the Veteran sustained injury to left lower leg.  In April 2013, the Board remanded the appeal for VA to provide opinions regarding the Veteran's claims for service connection.  

In formulating the opinion, the VA examiner was directed to consider the VA examination reports and findings.  The VA examiner was also directed to consider whether the Veteran's claim for muscle and joint pain of the bilateral shins was due to undiagnosed illness.

While the Veteran was examined in September 2015, there is no indication that the examiner provided the requested opinions on the etiology of the Veteran's claimed disabilities.  Unfortunately, VA did not comply with the Board's remand directives, so the Board is again remanding the claims to the Agency of Original Jurisdiction (AOJ).  Stegall v. West, 11 Vet. App. 268, 270-71 (1998).

Hemorrhoids

The Board notes that the service treatment records dated September 2003 show that the Veteran was treated for symptoms of blood in his stool and bright red blood after bowel movements.  The Veteran reported diarrhea for a duration of 4 days and reported no prior history of injury or hemorrhoids.  In April 2013, the Board remanded the appeal for VA to provide opinions regarding the Veteran's claim for service connection hemorrhoids.  

The Veteran was examined in September 2015 and the examiner opined that it was less likely than not that the Veteran's hemorrhoid were caused by or a result of service because there was no evidence of the claimed disability in service.  The Board finds that this opinion is factually inaccurate and an additional opinion should be obtained.  Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012).

Left Forearm Myositis

The Board notes that the service treatment records dated September 2003 show that the Veteran was treated for symptoms of left elbow pain and reported experiencing these symptoms for a period of 4 or 5 days.  The Veteran reported pain on flexion and extension of the left forearm.  In an October 2016 rating decision, the Veteran was granted service connection for left elbow epicondylitis, which was evaluated under the diagnosed code that relates to limitation of motion and evidence of painful motion of the left forearm.  

While the Veteran was examined in September 2015, there is no indication that the examiner provided the requested opinions on the etiology of the Veteran's claimed left forearm disability.  Unfortunately, VA did not comply with the Board's remand directives, so the Board is again remanding the claims to the Agency of Original Jurisdiction (AOJ).  Stegall, supra.

Oscillopsia

In regard to the Veteran's August 2006 claim for a visual disturbance or imbalance disability, the Board notes that a November 2004 VA examination shows the Veteran reported dizziness and giddiness.  The examiner noted the Veteran reported dizziness beginning with the onset of tinnitus in approximately April 2004.  A December 2006 VA examination shows the examiner's assessment was the Veteran's claimed disequilibrium may be caused by oscillopsia.

In April 2013, the Board remanded the appeal for VA to provide opinions regarding the Veteran's claim for service connection.  The Veteran was examined in September 2015 and the examiner opined that it was less likely than not that the Veteran's claimed oscillopsia disability was caused by or a result of his service-connected tinnitus.  In support of her opinion, the examiner cited March 2005 and November 2007 VA records that showed vestibular evaluations were normal.  As the Board noted above, the November 2004 and December 2006 VA examinations indicate the presence of a disability, but the September 2015 examiner did not address this evidence.  
Additionally, in regard to the Board's April 2013 directive to provide an opinion on whether the Veteran's claimed oscillopsia disability is related to an in-service injury, disease, or event to include anthrax vaccinations, the examiner opined that they could not offer an opinion without resort to mere speculation.  However, the Board notes that the examiner's reasons as to why they could not provide an opinion on the etiology of the claimed disability are unclear and not supported by sufficient rationale.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  The Board finds that the September 2015 VA opinion is inadequate for adjudication purposes and an additional VA opinion should be obtained.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

VA treatment records are constructively of record, and must be secured to allow for a fully informed appellate review.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The RO or the AMO should undertake appropriate development to obtain ALL any outstanding records pertinent to the Veteran's claims, specifically VA treatment records that have not been associated with the claims file.  

2.  Obtain VA opinions: the examiner is directed to review the service treatment records, VA and private medical treatment records, and the Veteran's statements.

Specifically, the examiner must note their review of the November 1987, May 1989, and September 2003 service treatment records showing in-service manifestations of left knee, left leg, left forearm, and hemorrhoid injuries or disease.  

The examiner is directed to provide the following opinions:

a)  Whether it is at least as likely as not (a 50 percent or higher degree of probability) that a current left knee disability, to include arthritis, is related to an in-service injury or disease.

b)  Whether it is at least as likely as not (a 50 percent or higher degree of probability) that a current hemorrhoid disability is related to an in-service injury or disease.

c)  Whether it is at least as likely as not (a 50 percent or higher degree of probability) that a current bilateral shin splints disability is related to an in-service injury, disease, or event to include anthrax vaccinations.

d)  Whether it is at least as likely as not (a 50 percent or higher degree of probability) that a current bilateral shin splints disability represents an undiagnosed illness manifested by signs or symptoms such as joint or muscle pain.

e)  Whether it is at least as likely as not (a 50 percent or higher degree of probability) that a current left forearm disability, to include myositis, is related to an in-service injury or disease.

f) Whether it is at least as likely as not (a 50 percent or higher degree of probability) that a current left forearm disability, to include myositis, is caused by or aggravated (worsened beyond the normal progression of the disease) by the service-connected left elbow epicondylitis.

g)  Whether it is at least as likely as not (a 50 percent or higher degree of probability) that a current oscillopsia disability is related to an in-service injury, disease, or event to include anthrax vaccinations.

h)  Whether it is at least as likely as not (a 50 percent or higher degree of probability) that a current oscillopsia disability represents an undiagnosed illness manifested by signs or symptoms such as disequilibrium, imbalance, and vertigo. 

In regard to any determination that the examiner is unable to provide a nexus opinion without resorting to speculation, rationale must be provided for such conclusion, to include a description of what specific additional information, if any, would assist in rendering such an opinion, or whether such an opinion is beyond medical expertise. The examiner must explain what facts, research, and reasoning led to such a conclusion.  The Board notes that a failure to specifically state what additional information, if any, would assist in rendering an opinion will result in a further remand by the Board.

3.  Then, readjudicate the claims.   If the benefit sought on appeal is not granted to the Veteran's satisfaction, provide to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


